                      Case 1:75-cv-03073-LAP Document 682
                                                      681 Filed 05/21/20
                                                                05/20/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                        CHLARENS ORSLAND
Corporation Counsel                             100 CHURCH STREET                                   Phone: (212) 356-2086
                                                NEW YORK, NY 10007
                                                                                               E-mail:corsland@law.nyc.gov


                                                                     May 20, 2020


                                                          The request for a 3-week extension is granted.
        BY ECF
                                                          SO ORDERED.
        Hon. Loretta A. Preska
                                                          Dated: May 21, 2020
        United States District Court
        Southern District of New York
        United States Courthouse
        500 Pearl Street,
                                                         ___________________________________
        New York, N.Y. 10007
                                                         LORETTA A. PRESKA, U.S.D.J.
                          Re: Benjamin v. Brann
                              75 Civ. 3073 (LAP)
                              Deft’s Request to Adjourn OCC Response Date

        Dear Judge Preska:

                       On behalf of the defendants in the above captioned action, I write to request a
        three week extension of time to respond to the Office of Compliance Consultants (“OCC”) Draft
        Report on Environmental Conditions to the Court, from May 22, 2020 to June 12, 2020.
        Although OCC consents to this extension, the Legal Aid Society does not, and would only agree
        to a ten day extension, which Defendants believe is inadequate under the present circumstances.
        Specifically, Plaintiffs’ counsel advised me in an email, “We understand the [Environmental
        Health Unit] staff is busy but for the same reasons that they are busy, we think the OCC Report
        should be finalized and submitted as soon as possible.” This is the first request for an extension.

                       The response to the OCC Draft report is primarily within the purview of the
        Department of Correction (“DOC”) Environmental Health Unit (“EHU”), a relatively small unit,
        which is presently overwhelmed with work attendant to the public health emergency. While
        overseeing the new DOC protocols relating to this emergency, it staff has also been assisting my
        office in responding to hundreds of habeas corpus proceedings brought by Legal Aid in state
        court, seeking to release individual inmates asserted to be at high risk of contracting the COVID-
        19 virus. In addition, also reflecting the present emergency, the DOC has been receiving a
        greater than usual number of complaints and inquiries from Legal Aid, asking for information
        and corrective action on behalf of individual inmates and particular housing units; many of those
        complaints encompass environmental matters which require investigation by the EHU.
        Case 1:75-cv-03073-LAP Document 682
                                        681 Filed 05/21/20
                                                  05/20/20 Page 2 of 2



              Accordingly, I respectfully request that Defendants be permitted to provide OCC
with its comments on the Draft Report by June 12, 2020. (OCC’s own submission to the Court
is due five working days after receipt of the parties’ comments, which would then be June 19,
2020). We appreciate the Court’s attention to this matter.

                                                         Respectfully yours,



                                                         /s/
                                                         Chlarens Orsland
                                                         Assistant Corporation Counsel


cc:    Veronica Vela, Esq.
       Robert Quackenbush, Esq.
       Legal Aid Society
       Via ECF

       Nicole Austin Best
       OCC
       Via e-mail




                                            -2-
